IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :         No. 64 MAP 2014
                              :
              Appellant       :         Appeal from the Order of Montgomery
                              :         County Court of Common Pleas at No.
                              :         CP-46-CR-0008857-2012 dated May 19,
          v.                  :         2014
                              :
                              :
KIP EDDINGER,                 :
                              :
              Appellee        :


                                   ORDER


PER CURIAM
      AND NOW, this 31st day of August, 2015, the Order of the Court of Common

Pleas is hereby AFFIRMED. See Commonwealth v. Hopkins, 117 A.3d 247 (Pa. 2015).